DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amemiya et al. (US Pub No. 2003/0181811) in view of Rust et al. (US Patent No. 6,050,942), as evidenced by Cabral et al., (“Compression for pre-scan-converted ultrasound sequences”, 1998), alone, or, alternatively, further in view of Cabral et al..
With regards to claim 1, Amemiya et al. disclose a method for obtaining and displaying ultrasound images, the method comprising:

beamforming the echo signals to yield an original ultrasound image (paragraph [0036], referring to the receive section (206) which gives phases differences for beam forming to the echo reception signals and sums the signals, thereby producing an echo reception signal of one sonic beam; paragraph [0039], referring to the echo reception signal produced by the receive section (206) being put in to a diagnostic information generation section (210), which produces “digital diagnostic data based on the echo reception signal.  The digital diagnostic data is a B-mode imaging data for example.  B-mode imaging data is produced by detecting the echo reception signal and computing the logarithm of the detected signal.  B-mode imaging data is produced for each sonic beam”, wherein, as further set in paragraph [0044], the data may correspond to “two-dimensional data which is a set of multiple sonic beam data”, and thus the B-mode imaging data produced for each sonic beam corresponds to the claimed “original ultrasound image”; further, see paragraph [0055], which refers to the B-mode imaging data being associated with “coordinates of sonic beam space”, which corresponds the the claimed “original ultrasound image” coordinate space; Figures 1-2);
compressing the original ultrasound image (paragraphs [0043]-[0044], referring to the compress section (216) which implements the data compression for the output data of the diagnostic information generation section (210), “wherein the general-
transmitting the compressed ultrasound image over a data communication link (i.e. radio waves, Bluetooth, etc.) to a display device (300, 301) (paragraphs [0045]-[0047], referring to the compressed data being sent out in a wireless manner by a communication section (218); paragraph [0056], referring to the graphic display (301); Figure 1);
at the display device (300, 301), decompressing (i.e. “data expansion) and scan converting the compressed speckle- reduced ultrasound image (paragraphs [0052], [0055], referring to expansion of the compressed data and thus restoring the digital diagnostic data and the programs for ultrasonic diagnosis including a DSC (Digital Scan Conversion) program which convers the coordinates of sonic beam space into the coordinates of real space; Figure 1); and
displaying the decompressed and scan-converted ultrasound image on a display (301) of the display device (300) (paragraph [0056], referring to the display (301) displaying image information released by the CPU (402); Figures 1, 3).
With regards to claim 14, Amemiya et al. disclose an ultrasound imaging system comprising an ultrasound imaging machine (100) and a display device (300) (Figure 1),
wherein the ultrasound imaging machine (100; Figure 1) comprises:
a transducer (600) for transmitting ultrasound signals into a volume of interest and receiving echo signals from within the volume of interest (paragraphs [0007], 
a receiver (206) for beamforming the echo signals, the echo signals for yielding an original ultrasound image (paragraph [0036], referring to the receive section (206) which gives phases differences for beam forming to the echo reception signals and sums the signals, thereby producing an echo reception signal of one sonic beam; paragraph [0039], referring to the echo reception signal produced by the receive section (206) being put in to a diagnostic information generation section (210), which produces “digital diagnostic data based on the echo reception signal.  The digital diagnostic data is a B-mode imaging data for example.  B-mode imaging data is produced by detecting the echo reception signal and computing the logarithm of the detected signal.  B-mode imaging data is produced for each sonic beam”, wherein, as further set in paragraph [0044], the data may correspond to “two-dimensional data which is a set of multiple sonic beam data”, and thus the B-mode imaging data produced for each sonic beam corresponds to the claimed “original ultrasound image”; further, see paragraph [0055], which refers to the B-mode imaging data being associated with “coordinates of sonic beam space”, which corresponds the the claimed “original ultrasound image” coordinate space; Figures 1-2);
an image processor (210) for performing processing on the original ultrasound image (paragraph [0039], referring to the echo reception signal produced by the receive section (206) being put in to a diagnostic information generation section (210), which 
an encoder (216) for compressing the ultrasound image (paragraphs [0043]-[0044], referring to the compress section (216) which implements the data compression for the output data of the diagnostic information generation section (210), “wherein the general-purpose data compression standard can be JPEG, MPEG, or the like”, note that a JPEG or MPEG compression scheme is known to be performed on images, and thus the output of the diagnostic information generation section (210) is necessarily an image; Figures 1-2); 
and
a communication interface (218) for transmitting the compressed ultrasound image over a data communication link to the display device (paragraphs [0045]-[0047], referring to the compressed data being sent out in a wireless manner by a communication section (218); paragraph [0056], referring to the graphic display (301); Figure 1); and
wherein the display device (300; Figure 1) comprises:
a decoder (402) for decompressing the transmitted, compressed ultrasound image (paragraphs [0052], [0055], referring to expansion of the compressed data and thus restoring the digital diagnostic data and the programs for ultrasonic diagnosis including a DSC (Digital Scan Conversion) program 
a scan converter (i.e. DSC (Digital Scan Conversion)) for scan converting the decompressed ultrasound image, so that the scan-converted, decompressed ultrasound image is displayed at the display device (301) (.paragraph [0056], referring to the display (301) displaying image information released by the CPU (402); Figures 1, 3).
However, though Amemiya et al. discloses a signal processor (i.e. image processor) (206, 210) for performing processing to yield an original ultrasound image, Amemiya et al. do not specifically disclose that their method/apparatus further comprises performing speckle reduction on the original ultrasound image (using the image processor), wherein it is the speckle-reduced ultrasound image that is compressed and wherein compression of the speckle-reduced ultrasound images produces a compressed speckle-reduced ultrasound image with: an improved image quality or a reduced size, over a comparable compression of the original ultrasound image.
Rust et al. disclose a digital scanline signal processor (16)  which processes beamformed echo signals and includes a speckle reduction processor (Abstract; column 1, lines 40-51; Figure 1).  The signal processor (16) provides a variety of signal enhancements, including speckle reduction, log compression, etc., wherein combining a number of these functions the processor can be produced in a highly integrated I.C. form with the versatility to process different types of echo information in a rapid succession and even simultaneously (column 1, lines 40-51; Figures 1-2, note that the 
 Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the signal/image processor (206, 210) of Amemiya et al to further perform speckle reduction, and thus have the invention of Amemiya et al. further comprise performing speckle reduction on the original ultrasound image, wherein it is the speckle-reduced ultrasound image that is output from the signal processor (206, 210) and thus it is the speckle-reduced ultrasound image that is compressed and wherein compression of the speckle-reduced ultrasound images produces a compressed speckle-reduced ultrasound image with: an improved image quality or a reduced size, over a comparable compression of the original ultrasound image, as taught by Rust et al., in order to provide signal enhancement and provide the versatility to process different types of echo information in a rapid succession and even simultaneously (column 1, lines 40-51).  
With regards to the limitation concerning the beamforming yielding “an original ultrasound image”, if there is any doubt that the B-mode imaging data produced for each sonic beam, which corresponds to “two-dimensional data which is a set of multiple sonic beam data” and which corresponds to pre-scan-converted ultrasound data, actually corresponds to an image (i.e. “original ultrasound image”), Cabral et al. depicts pre-scan-converted tissue data in a polar coordinate grid as an image (see Figure 1 and pg. 379, 4th paragraph of Cabral et al.), thereby providing evidence that the pre-scan-
Alternatively, with regards to the limitation concerning the beamforming yielding “an original ultrasound image”, if the B-mode imaging data produced for each sonic beam, which corresponds to “two-dimensional data which is a set of multiple sonic beam data” of Amemiya et al., is not viewed as corresponding to an image (i.e. “original ultrasound image”), Cabral et al. disclose that compression of the intermediate (pre-scan-converted) data rather than the display (scan converted) data provides a significant reduction in distortion (pg. 378, Abstract; Section 1).  Cabral et al. further disclose that there are increasing number of applications that can benefit from access to the ultrasound data prior to scan conversion, wherein algorithms that use pre-scan-converted data can produced more accurate measurements than the corresponding algorithm using the scan-converted image (pg. 379, 3rd paragraph).  As depicted in Figure 1, pre-scan converted tissue data is provided as an image in a polar coordinate grid (pg. 379, 4).  
Therefore, alternatively, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have the beamforming of the echo signals of Amemiya et al. yield an original ultrasound image, as taught by Cabral et al., in order to provide access to the ultrasound data prior to scan conversion, wherein algorithms that use pre-scan-converted data can produce more accurate measurements than the corresponding algorithms using the scan-converted image (Pg. 379, 3rd paragraph).  

With regards to claim 12,  though Amemiya et al. do disclose that the method is repeated (paragraphs [0011], [0019], [0049], note that “real-time display” requires repeating the method to obtain real-time images/frames), the above combined references do not specifically disclose that the repeating of the method is at a frame rate of at least 20 frames per second, it would have been obvious to one of ordinary skill in the art, through routine experimentation, to have the frame rate of the above combined reference adopt a frame rate of at least 20 frames per second, in order to determine the optimal frame rate to provide a desired image resolution.
With regards to claim 13, Amemiya et al. disclose that the bandwidth of the data communication link does not exceed 20 megabytes/second (paragraph [0047], referring to the communication standards having data communication speeds of, for example, 16 Mbps at maximum).

Claims 2 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amemiya et al. in view of Rust et al., as evidenced by Cabral et al., alone, or, alternatively, further in view of Cabral et al.as applied to claims 1 and 14 above, and Rui et al. (“Adaptive Filter for Speckle Reduction with Feature Preservation in Medical Ultrasound Images", December 2008), as cited by Applicant.
With regards to claims 2 and 15, as discussed above, the above combined references meet the limitations of claims 1 and 14.  However, they do not specifically disclose that performing the speckle reduction on the original ultrasound image comprises applying an adaptive filter to the original ultrasound image.
Rui et al. disclose that, in ultrasound images, speckle noise is a serious problem that highly degrades image details and can reduce physicians' ability to detect lesions by a factor of 8; therefore, speckle reduction is a critical step for high quality ultrasound images, providing physicians with enhanced diagnostic ability (pg. 1787, left column, first paragraph).  Adaptive filtering can be used on images to remove speckles without destroying important image features (Abstract; pg. 1787, Section 1. Introduction).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have performing the speckle reduction on the original ultrasound image of the above combined references comprise applying an adaptive filter to the original ultrasound image, as taught by Rui, in order to provide high quality ultrasound images and remove speckles without destroying important image features, thereby providing physicians with enhanced diagnostic ability (pg. 1787, left column, first paragraph).  

Claims 3 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amemiya et al. in view of Rust et al., (and Cabral et al.) and Rui et al., as applied to s 2 and 15 above, and further in view of Westin et al. (Adaptive Image Filtering, 2000), as cited by Applicant.
With regards to claims 3 and 16, as discussed above, the above combined references meet the limitations of claims 2 and 15.  However, they do not specifically disclose that applying the adaptive filter comprises applying a plurality of directional filters to the ultrasound image to yield corresponding directional images and processing pixel values for the directional images to yield a control tensor and eigenvalues for the control tensor.
Westin et al. disclose adaptive filters used in image processing to enhance or restore data by removing noise without significantly blurring the structures in the image, wherein one such filtering process is multi-dimensional anisotropic adaptive filtering, which comprises of applying a plurality of directional filters to the image to yield directional images and processing the data to yield a control tensor and eigenvalues for the control tensor (pgs. 26-29, Sections 5.1-5.5).  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to substitute the adaptive filtering process of the above combined references with the adaptive filtering process comprising of applying a plurality of directional filters to the ultrasound image to yield corresponding directional images and processing pixel values for the directional images to yield a control tensor and eigenvalues for the control tensor, as taught by Westin et al., as the substitution of one known adaptive filtering process for another yields predictable results to one of ordinary skill in the art.  One of ordinary skill in the art would have been able to carry out such a substitution and the results are reasonably predictable.
Claims 4-6, 8, 17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amemiya et al. in view of Rust et al., (and Cabral et al.) and Rui et al., as applied to claims 2 and 15 above, and further in view of Stirling-Gallacher (US Pub No. 2012/0019690), as cited by Applicant.
With regards to claims 4 and 17, as discussed above, the above combined references meet the limitations of claims 2 and 15.  However, they do not specifically disclose that performing speckle reduction on the ultrasound image further comprises downsampling the ultrasound image data prior to applying the adaptive filter and upsampling an output of the adaptive filter.  
Stirling-Gallacher discloses a speckle noise reduction unit that processes an image by applying a one- or multi-dimensional transform to the complete image, thereby resulting in a minimum speckle noise in the image (Abstract).  The 1D discrete wavelet transform (DWT) or 2D DWT (see Figures 5 and 8) is used to remove the noise from the 2D image, wherein the DWT process comprises of downsampling the image data prior to applying the adaptive filters (i.e. 112, 116, 114, 118) and upsampling an output of the adaptive filter (paragraphs [0056]-[0061]; note that the low pass and high pass filters are adaptive depending on the chosen wavelet (i.e. “Depending upon the specific wavelet which is chosen, the pair of low pass and high pass filters would have a certain impulse response and a corresponding frequency frequency response.  Therefore, by choosing different wavelets for the DWT unit, different pairs of low pass and high pass filters are formed"; paragraph [0058], referring to the IDWT unit comprising up-sampling units; Figures 5 and 8-9).

With regards to claim 5, Stirling-Gallacher discloses that downsampling comprises downsampling by at least a factor of two in each dimension (paragraphs [0057], "down-sampling...by a factor of 2 is performed"; Figures 5 and 8).
With regard to claims 6 and 19, Stirling-Gallacher discloses that performing the speckle reduction further comprises applying a smoothing filter prior to upsampling the filtered images (paragraphs [0056]-[0061]; note that a low-pass filter is applied prior to upsampling, wherein a low-pass filter is a smoothing filter as it provides a smoothing process).
With regards to claim 8, Stirling-Gallacher disclose that performing the speckle reduction further comprises applying an edge preservation filter prior to upsampling the filtered images (paragraphs [0056]-[0061]; note that a high-pass filter is applied prior to upsampling, wherein a high-pass filter is an edge detection filter and therefore provides edge preservation).

Claims 7 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amemiya et al. in view of Rust et al., (and Cabral et al.), Rui et al., and Stirling-Gallacher as applied to claims 4 and 17 above, and further in view of Hiriyannaiah et al. (US Pub No. 2014/0357993), as cited by Applicant.
With regards to claims 7 and 18, as discussed above, the above combined references meet the limitations of claims 4 and 17.  However, they do not specifically disclose that an amount of downsampling is determined at least in part based on a bandwidth threshold for the transmitting of the compressed speckle-reduced ultrasound image and a current bandwidth being used for transmitting compressed speckle-reduced ultrasound images.
Hiryannaiah et al. disclose a system to select an optimum compression technique to transmit a live video stream of ultrasound medical images with minimal distortion, wherein certain parameters, such as bandwidth, are mapped to specific compression parameters (paragraphs [0022]-[0024], [0026]-[0027]; Abstract).  Depending on the available bandwidth (i.e. set/threshold/current bandwidth), the system can switch dynamically between different video compression protocols (paragraph [0027]; claim 1, note that the system therefore automatically controls features that effect the bandwidth (i.e. compression protocol) in order to maintain a bandwidth of the transmitted compressed images below the available/set bandwidth).  Further, the system can make dynamic adjustments to individual selectable features of an individual compression protocol, wherein said features include varying the block sizes of frames (paragraph [0027], [0029]; note that varying the block sizes of frames is associated with 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have the method of the above combined references further comprise having an amount of the downsampling be determined at least in part based on a bandwidth threshold for the transmitting of the compressed speckle-reduced ultrasound image and a current bandwidth being used for transmitting compressed speckle-reduced ultrasound images, as taught by Hiryannaiah et al., in order to provide transmission of the images with minimal distortion (Abstract; paragraphs [0022], [0026]-[0027]).

Claims 9-10 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amemiya et al. in view of Rust et al., (and Cabral et al.), Rui et al., and Stirling-Gallacher as applied to claims 6 and 19 above, and further in view of Mo et al. (US Patent No. 5,961,461), as cited by Applicant.
With regards to claims 9 and 20, as discussed above, the above combined references meet the limitations of claims 6 and 19. However, they do not specifically disclose that performing the speckle reduction further comprises combining the filtered upsampled images with the original ultrasound image.
Mo et al. disclose a method and apparatus for adaptively enhancing a B-mode image (including enhancing edges, performing speckle reduction and log compression) during post-detection image processing, wherein filtered image data in parallel paths which have undergone a smoothing filter (i.e. LPF) and an edge enhancement filter (i.e. 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have the speckle reduction of the above combined references further comprise combining the filtered upsampled images with the original ultrasound image, as taught by Mo et al., in order to provide an adaptively enhanced ultrasound image (Abstract).  
With regards to claim 10, Mo et al. disclose that combining the filtered upsampled image with the original ultrasound image comprises making a weighted sum of the filtered upsampled image and the original ultrasound image (column 6, lines 37-64; column 7, lines 24-29; referring to the adaptive weighting; Figure 5).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,405,836. Although the claims at  although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 and 14 of the instant application is generic to all that is recited in claims 1 and 16, respectively, of the Patent.  That is, claims 1 and 16 of the Patent falls entirely within the scope of instant claims 1 and 14, or in other words, instant claims 1, 14 is anticipated by claims 1, 16 of the Patent.  Specifically, because claims 1 and 16 of the Patent claims the same steps and structure (i.e. transmitting, beamforming, performing speckle reduction, compressing, transmitting the compressed speckle-reduced ultrasound image, at the display device, decompressing, displaying the decompressed and scan-converted speckle-reduced ultrasound image, etc.), as claimed in instant claims 1 and 14, the method/system of instant claims 1 and 14 are anticipated by claims 1 and 16 of the Patent.
With regards to instant claim 2, claim 2 of the Patent sets forth the same limitaitons.
With regards to instant claim 3, claim 3 of the Patent sets forth the same limitaitons.
With regards to instant claim 4, claim 4 of the Patent sets forth the same limitaitons.
With regards to instant claim 5, claim 5 of the Patent sets forth the same limitaitons.
With regards to instant claim 6, claim 6 of the Patent sets forth the same limitaitons.

With regards to instant claim 8, claim 7 of the Patent sets forth the same limitaitons.
With regards to instant claim 9, claim 8 of the Patent sets forth the same limitaitons.
With regards to instant claim 10, claim 9 of the Patent sets forth the same limitaitons.
With regards to instant claim 11, claim 11 of the Patent sets forth the same limitaitons.
With regards to instant claim 12, claim 12 of the Patent sets forth the same limitaitons.
With regards to instant claim 13, claim 13 of the Patent sets forth the same limitaitons.
With regards to instant claim 15, claim 17 of the Patent sets forth the same limitaitons.
With regards to instant claim 16, claim 3 of the Patent sets forth the same limitaitons.
With regards to instant claim 17, claim 4 of the Patent sets forth the same limitaitons.
With regards to instant claim 18, claim 7 of the Patent sets forth the same limitaitons.

With regards to instant claim 20, claim 9 of the Patent sets forth the same limitaitons.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE L FERNANDEZ whose telephone number is (571)272-1957. The examiner can normally be reached Monday-Friday 9:00 AM - 5:30 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on (571) 272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/KATHERINE L FERNANDEZ/Primary Examiner, Art Unit 3793